OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                         AUSTIN
QROVER    SE‘iERS
ATmRNEY    a?N-l.




Honorable Jesse James
State Treasurer
Austin, Texas
Dear 1;~.James:                             Opinion No. 0-73L!+
                                            Re: Authority of             Treasurer
                                                to deposit ce      n trust funds
                                                which have ac
                                                various.State

           Your request for an opinion up0
 ter is as follows:
               nThis'officere
          permissQ3n to deposi
          State Treasurer whit
                                                              of that-"'let-




          w                   f SO, Should such depOsi$S be Credited
                             to Treasurer's Trust-Settlementof Es-
                             tates, or should a new trust fund be
                             opened with appropriatetitle?
                     "(3) Should withdrawalsbe made against court
                          order or regular vouchers of the Board of.
                          Control to the Comptroller?
              ~?tf question number one is answered in the nega-
          tive, two and three are immaterial."
Honorable Jesse James - Page 2


           A COPY of letter from the State Board of Control isas
follows:
          “Our Trust Fund ilccountsat the close of busi-
     ness on April 30, 1946, for our,.variouseleemosy-
     nary institutions,amounted to ~111,075.OO. tip
     this amoun;, about $45,000.00was above the
     $5,000.00l.D.1.~. guarantee. ~1~0, in some~of
     our institutions,the Trust Fund amounts to more
     than $lO,OOO.OO,which is the amount established
     by law for the amount of bond to be carried by
     the Superintendents.
          "We would like to call your attentionto Arti-
     cle 4393a, Revised civil Statutes of 'Iexas,or Sen-
     ate Bill 199, 49th Legislature,regular session.
         eiiiith
               the above informationin mind, we re-
    sue& permission to deposit these Trust lQnds with
    your departmentand permit deposits or withdrawals
    as the occasion for such may occur. We suggest
    that witharawals be made by regular voucher or by a
    &ard of #ntrol Order to~the Comptrollerfor the
    issuance of a warrant to permit such wdthdrawals."
      *f :~8tis the opinion of this department.
                                              thaf~youhave no ~
authority to accept su& funds, ma pass them into the treasury,
bor&deed,to qooept them in any oapacity. They are not publio.'
funds.guthoriBedby law to be reoeivedby you, or placed in the
treasury.                                 .
          Senate~Bi.11NO: i99, passed byethe Regular Session of
the I$th Legislature, referred to in your atta.cheaZetter from
the 4 ard of Control concerns only thosafunds of trust, and sus-
pense mon.3p, and ,othersecurities lawfully coming into th3 hands
of the Treasurer in his offioial,capacity,and to clarify the.
method,of hanaling such funds, as clearly shown by the emergenoY
alause of that Apt.
         Moreover, &ticle 4374   of the Revis0.dCivil Statutes
dealares:
         t(Allmoneys received by the Treasurer shall
    be kept in the safe and vaults of the treasury;
    ati ~theTreasurer shall hotkeep or receive into
    the building, safes, or vaults of the treasury
!C^.
~~;f+orablo   Jem~e    Jaama     - pqe     0



       ray aonsy, or the repreaantatlre   of monay,          ba-
       18nglnc; Co 8ay IndtTidurl,  ex08gt in 08888          em-
       p r esd y   p r o vided   fo r   h y l.a r ;
                                                  l 0 *a @


             ¶%e funda uader ofmsldsratlon   cre In no senne
  p~blio ocney.   They are held by the Board of Control, or
 %be offioer8 of the lnetitntions,    a9 the oane n18y be, ln
 'trusb Only for the real owners a8 inilitiduals.